Citation Nr: 1041680	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
concussion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran seeks a higher rating for residuals of concussion, 
urging that her disability is more than 10 percent disabling, 
however, additional development is necessary prior to Board 
review of this matter.  Initially, the representative stated in 
October 2010 written argument before the Board that the Veteran's 
disability has worsened.  The three examinations relevant to this 
claim were accomplished more than four years ago in February, May 
and December 2006.  The MRI referenced in these three 
examinations was performed almost six years ago in November 2004 
and the neuropsychological report discussed was dated in June 
2005.  The December 2006 examination was conducted without 
benefit of claims folder review.  Treatment records are current 
through 2006.  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Board finds that new VA examinations are 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2010).  

Further, service connection was recently granted for a chronic 
adjustment disorder with depressed mood and personality change 
secondary to traumatic brain injury as well as cognitive 
disorder.  A 30 percent rating was assigned under Diagnostic Code 
(DC) 9434.  This disability is not on appeal.  

Significantly, the disorder that is the subject of the current 
appeal is characterized as residuals of concussion to include 
claim for muscles of abdomen, hands and back twitching.  The 
current Diagnostic Codes under which the appealed disability is 
rated include DC 9304-8045.  Thus, the disability on appeal is 
rated according to dementia due to head trauma (DC 9304) and 
residuals of traumatic brain injury (DC 8045).  Hence, on remand, 
the RO/AMC must consider all appropriate diagnostic criteria when 
evaluating this disability, and ensure that all manifestations 
relevant to the concussion (traumatic brain injury) are 
considered in the rating process.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to obtain all 
pertinent VA treatment records dated since 
December 2006.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  Thereafter, the Veteran must be 
afforded appropriate VA examinations to 
determine the nature and extent of her 
service-connected concussion residuals.  
This includes conducting a full and 
complete examination fro residuals of a 
traumatic brain injury.  The claims folder 
is to be made available to the examiners to 
review.  A complete rationale for any 
opinion expressed must be provided.

3.  The Veteran is to be notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2010).  

4.  After the development requested is 
completed, the RO/AMC should review the 
examinations report to ensure that each is 
in complete compliance with the directives 
of this REMAND.  If a report is deficient 
in any manner, the RO/AMC must implement 
corrective procedures at once.

5.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to an 
increased rating for residuals of 
concussion.  If the benefit is not granted, 
the Veteran and her representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

